1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   ALONZO RAYSHAWN PERKINS,                       )   Case No.: 1:18-cv-00501-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                          TO COMPEL
                                                    )
14                                                  )   [ECF No. 41]
     A. MARTINEZ, et al.,
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          Plaintiff Alonzo Rayshawn Perkins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to compel, filed August 19, 2019.

20                                                      I.

21                                     RELEVANT BACKGROUND

22          This action is proceeding against Defendants A. Martinez, D. C. Stewart, A. Moreno. M. R.

23   Thomas, and B. Arrequin for excessive force and deliberate indifference to a serious medical need by

24   withholding medical attention under the Eighth Amendment of the United States Constitution., and a

25   separate claim of medical deliberate indifference against Registered Nurse John Doe #4.

26          On July 30, 2018, Defendants filed an answer to the complaint.
27          On August 7, 2018, the Court issued the discovery and scheduling order.

28

                                                        1
1           On October 12, 2018, the Court referred the case to post-screening Alternate Dispute

2    Resolution and stayed the case for 90 days. (ECF No. 18.)

3           After the case did not settle, the Court issued an amended discovery and scheduling order on

4    February 15, 2019. (ECF No. 33.)

5           As previously stated, on August 19, 2019, Plaintiff filed the instant motion to compel.

6    Defendants filed a response on August 22, 2019. Plaintiff did not file a reply and the time to do so has

7    expired. Local Rule 230(l).

8                                                        II.

9                                                 DISCUSSION

10          Plaintiff is proceeding pro se and he is a civil detainee challenging his conditions of confinement.

11   As a result, the parties were relieved of some of the requirements which would otherwise apply,

12   including initial disclosure and the need to meet and confer in good faith prior to involving the Court in

13   a discovery dispute. Fed. R. Civ. P. 26(a)(1); Fed. R. Civ. P. 26(c); Fed. R. Civ. P. 37(a)(1); Local Rules

14   240, 251; ECF No. 17, Discovery and Scheduling Order, &4. Further, where otherwise discoverable

15   information would pose a threat to the safety and security of the prison or infringe upon a protected

16   privacy interest, a need may arise for the Court to balance interests in determining whether disclosure

17   should occur. See Fed. R. Civ. P. 26(c); Seattle Times Co. v. Rhinehart, 467 U.S. 20, 35 n.21 (1984)

18   (privacy rights or interests implicit in broad purpose and language of Rule 26(c)); Burlington N. & Santa

19   Fe Ry. Co. v. United States Dist. Court for the Dist. of Montana, 408 F.3d 1142, 1149 (9th Cir. 2005)

20   (discussing assertion of privilege); Soto v. City of Concord, 162 F.R.D. 603, 616 (N.D. Cal. 1995)

21   (recognizing a constitutionally-based right of privacy that can be raised in discovery); see also Garcia

22   v. Clark, No. 1:10-CV-00447-LJO-DLB PC, 2012 WL 1232315, at *6 n.5 (E.D. Cal. Apr. 12, 2012)

23   (noting inmate=s entitlement to inspect discoverable information may be accommodated in ways which

24   mitigate institutional safety concerns); Robinson v. Adams, No. 1:08-cv-01380-AWI-BAM PC, 2012

25   WL 912746, at *2-3 (E.D. Cal. Mar. 16, 2012) (issuing protective order regarding documents containing
26   information which implicated the safety and security of the prison); Orr v. Hernandez, No. CV-08-0472-
27   JLQ, 2012 WL 761355, at *1-2 (E.D. Cal. Mar. 7, 2012) (addressing requests for protective order and
28   for redaction of information asserted to risk jeopardizing safety and security of inmates or the institution

                                                          2
1    if released); Womack v. Virga, No. CIV S-11-1030 MCE EFB P, 2011 WL 6703958, at *5-6 (E.D. Cal.

2    Dec. 21, 2011) (requiring defendants to submit withheld documents for in camera review or move for a

3    protective order).

4           However, this is a civil action to which the Federal Rules of Civil Procedure apply. The

5    discovery process is subject to the overriding limitation of good faith, and callous disregard of discovery

6    responsibilities cannot be condoned. Asea, Inc. v. Southern Pac. Transp. Co., 669 F.2d 1242, 1246 (9th

7    Cir. 1981) (quotation marks and citation omitted). “Parties may obtain discovery regarding any

8    nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs of the

9    case, considering the importance of the issues at stake in the action, the amount in controversy, the

10   parties’ relative access to relevant information, the parties’ resources, the importance of the discovery

11   in resolving the issues, and whether the burden or expense of the proposed discovery outweighs its likely

12   benefit.” Fed R. Civ. P. 26(b)(1).

13          Generally, if the responding party objects to a discovery request, the party moving to compel

14   bears the burden of demonstrating why the objections are not justified. Grabek v. Dickinson, No. CIV

15   S-10-2892 GGH P, 2012 WL 113799, at *1 (E.D. Cal. Jan. 13, 2012); Womack, 2011 WL 6703958, at

16   *3; Mitchell v. Felker, No. CV 08-119RAJ, 2010 WL 3835765, at *2 (E.D. Cal. Sep. 29, 2010); Ellis v.

17   Cambra, No. 1:02-cv-05646-AWI-SMS PC, 2008 WL 860523, at *4 (E.D. Cal. Mar. 27, 2008). This

18   requires the moving party to inform the Court which discovery requests are the subject of the motion to

19   compel, and, for each disputed response, why the information sought is relevant and why the responding

20   party=s objections are not meritorious. Grabek, 2012 WL 113799, at *1; Womack, 2011 WL 6703958,

21   at *3; Mitchell, 2010 WL 3835765, at *2; Ellis, 2008 WL 860523, at *4. However, the Court is vested

22   with broad discretion to manage discovery and notwithstanding these procedures, Plaintiff is entitled to

23   leniency as a pro se litigant; therefore, to the extent possible, the Court endeavors to resolve his motion

24   to compel on its merits. Hunt v. County of Orange, 672 F.3d 606, 616 (9th Cir. 2012); Surfvivor Media,

25   Inc. v. Survivor Productions, 406 F.3d 625, 635 (9th Cir. 2005); Hallett v. Morgan, 296 F.3d 732, 751

26   (9th Cir. 2002).

27          Plaintiff seeks further clarification of Defendant Martinez’s responses to interrogatories

28   numbers 10, 11, and 14.

                                                         3
1             Defendants submit that they provided Plaintiff with written clarification addressing his

2    concerns on August 14, 2019. (Declaration of Allison Low ¶ 3, Ex. A.) Defendants advised “Plaintiff

3    to write again for any additional information desired, and has received no further communication from

4    Plaintiff.” (Id. ¶ 4.) Accordingly, based on the lack of further clarification by Plaintiff, the Court

5    finds no basis to compel a further response by Defendants, and Plaintiff’s motion to compel is denied.

6
7    IT IS SO ORDERED.

8    Dated:     September 6, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          4
